 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24

CONSULTING AND MANAGEMENT AGREEMENT
 
This Consulting and Management Agreement (“Agreement”) is made as of this 29th
day of April, 2009 by and between Sunwin International Neutraceuticals, Inc., a
Nevada corporation (“Client”), and China Direct Investments, Inc., a Florida
corporation (“Consultant”).  Client and Consultant may collectively be referred
to as the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, Client desires to engage the services of Consultant as its
representative in the United States and to provide Client with the services as
more fully set forth in this Agreement; and
 
WHEREAS, Consultant is desirous of performing such services on behalf of Client.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:
 
1.  Consulting Services.  Upon the terms and subject to the conditions contained
in this Agreement, Consultant hereby agrees that it shall, during the term of
this Agreement, undertake the performance of the following services (the
“Services”):
 
a.  
Familiarize itself, to the extent appropriate and feasible, with the business,
operations, properties, financial condition, management and prospects of Client;

 
b.  
Advise Client on matters relating to its capitalization;

 
c.  
Evaluate alternative financing structures and arrangements and potential sources
of investment capital;

 
d.  
Assist Client in evaluating and make recommendations concerning the
relationships among Client's various lines of business and potential areas for
business growth;

 
e.  
Assist with translation of documents (Chinese/English);

 
f.  
Manage and enter into contracts for professional resources on behalf of and as
required by Client in its U.S. operations and regulatory compliance (i.e. legal,
accounting, auditing, transfer agent, public relations services and such other
services mutually agreed on by the Parties);

 
g.  
Manage investor road shows/investment conferences;

 
h.  
Coordinate the preparation and filing of all required public disclosures as
required by the Securities and Exchange Commission and such other governmental
and regulatory agencies in the United States and in each state where Client
maintains an office or is required to comply with state laws in the United
States;

 

 
- 1 -

--------------------------------------------------------------------------------

 
 
i.  
Provide assistance in financial management and the implementation of internal
controls;

 
j.  
Maintain Client’s U.S. representative offices; and

 
k.  
Provide such other services upon which the Parties may mutually agree.

 
2. Term. The Agreement shall be for a term of twelve (12) months from May 1,
2009 to April 30, 2010. This Agreement may be extended for an additional twelve
(12) months by Client upon the mutual agreement of both Client and the
Consultant and the payment of additional compensation to be agreed on by the
Parties.
 
3. Consulting Fees and Expenses. Client shall pay Consultant for providing the
Services the following compensation and reimbursement of expenses (the
“Consulting Fees and Expenses”):
 
a.  
Stocks. Client shall issue Consultant a total of 1,300,000 shares of Client’s
Common Stock, $0.001 par value (the “Shares”) which shall be earned and issued
within 30 days upon the signature of this agreement.

 
b.  
Cash. Client shall compensate Consultant a total of $150,000 payable in full
amount within 45 days upon the signature of this agreement.

 
c.  
Expenses.  All costs and expenses necessary for the legal, accounting, transfer
agent, public relations services and other professional services necessary in
the operation of Client’s business in the U.S., travel and living expenses,
copying and shipping expenses and other costs and expenses incurred in
connection with any transactions contemplated by this Agreement (the
“Expenses”).  The Expenses shall be paid or incurred by Consultant.

 
4. Information.  In connection with Consultant providing Services hereunder,
Client will cooperate with Consultant and furnish Consultant upon request with
all information regarding the business, operations, properties, financial
condition, management and prospects of Client (all such information so furnished
being the “Information”) which Consultant deems appropriate and will provide
Consultant with access to Client's officers, directors, employees, independent
accountants and legal counsel.  Client represents and warrants to Consultant
that all Information made available to Consultant in connection with the
performance of the Services under this Agreement will be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are or will be made.  Client further represents and warrants that any
projections and other forward-looking information provided by it to Consultant
will have been prepared in good faith and will be based upon assumptions which,
in light of the circumstances under which they are made, are reasonable.  Client
recognizes and confirms that Consultant:  (i) will use and rely primarily on the
Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; and (ii) does not assume responsibility for the
accuracy or completeness of the Information and any reports or other filings
made by Client with the U.S. Securities and Exchange Commission.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
5.  Warranties.  Consultant warrants that the Services to be provided under this
Agreement shall be performed by qualified personnel in a professional manner
employing reasonable commercial efforts.  This warranty shall be valid for a
period of thirty (30) days from the performance of the Services.  Except as
specifically provided in this Section 4, Consultant disclaims any and all other
warranties with respect to the services provided hereunder, including without
limitation any implied warranty of merchantability or fitness for a particular
purpose. Consultant does not warrant the results of any services. In addition,
Client acknowledges and agrees that Consultant is not engaged in the practice of
law or the provision of legal services, and that Client alone is completely and
independently responsible for compliance with all state, federal and
international laws applicable to Client and the operation of its
business.  Consultant’s entire liability to Client (or any other person or
entity) for any loss or damages resulting from any breach of this Agreement,
claims, demands or actions arising out of or relating to the Services, whether
in contract, tort (including negligence) or otherwise, shall not exceed the sum
of $5,000.  In no event will Consultant or its affiliates be liable for any
damages caused by the Client's action or inaction, or for any indirect,
incidental, consequential, special, punitive or exemplary damages or lost
profits, including, but not limited to, damages for loss of business profits,
business interruption, loss of business information, data, goodwill or other
pecuniary loss arising from Consultant’s failure to provide the Services even if
Consultant has been advised of the possibility of such damages.
 
6. Indemnification.  Client agrees to indemnify and hold the Consultant and its
subsidiaries and their respective officers, directors, employees and agents and
(collectively, the “Consultant Indemnitees”) harmless from all Consultant
Indemnified Liabilities.  For this purpose, “Consultant Indemnified Liabilities”
shall mean all suits, proceedings, claims, expenses, losses, costs, liabilities,
judgments, deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Consultant Indemnitees or any of them arising
from, in connection with or as a result of Consultant’s performance or
non-performance of the Services set forth in this Agreement and a breach of any
of Client’s representations under this Agreement.
 
7. Termination. Consultant may terminate this Agreement at any time by providing
Client 30 days prior written notice, it being understood by the Parties that at
the time of such termination, all amounts due hereunder up to the date of
termination shall be paid in full by Client to Consultant.  Client may terminate
this Agreement only for Consultant’s breach of a material term or condition of
this Agreement if Consultant does not cure the breach within thirty (30) days
after receiving written notice from Client describing the material breach.  In
no event shall the Party exercising its right under this Section 7 be precluded
by the exercise of such termination right from pursuing, subject to the terms of
this Agreement and applicable law, any cause of action or other claim it may
then or at any time thereafter have against the other Party in respect of any
breach or default by the other Party hereunder. From and after termination of
this Agreement, the Parties shall continue to be bound by such provisions of
this Agreement as by their nature survive such events, including, without
limitation, Sections 4, 6 and 12.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
8. Assignment and Subcontractors. This Agreement shall be assignable by
Consultant. Client acknowledges that from time to time, Consultant may enlist a
subcontractor to perform some of the Services provided to Client. In the event
services to be performed as outlined in this Agreement are subcontracted to a
third party, the third party shall accept responsibility for the performance of
such activities. Consultant will cease to bear any responsibility related to the
performance of subcontracted services; however the Consultant will act as
liaison between the subcontractor and Client, to monitor the performance of
services to be provided by any third party.
 
9.  Modifications.  This Agreement can only be modified by a written agreement
duly signed by persons authorized to sign agreements on behalf of Client and
Consultant, and variance from or addition to the terms and conditions of this
Agreement or other written notification will be of no effect.  The failure of
any Party to enforce any right it is granted herein, or to require the
performance by the other Party hereto of any provision of this Agreement, or the
waiver by any Party of any breach of this Agreement, shall not prevent a
subsequent exercise or enforcement of such provisions or be deemed a waiver of
any subsequent breach of this Agreement.
 
10.  Entire Understanding.  This Agreement represents the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
merges all prior discussions between them and supersedes and replaces any and
every other agreement or understanding which may have existed between the
Parties to the extent that any such agreement or understanding relates to
providing services to Client. To the extent, if any, that the terms and
conditions of Client’s orders or other correspondence are inconsistent with this
Agreement, this Agreement shall control.
 
11.  Force Majeure.  No delay, failure or default in performance of any
obligation by either Party, excepting all obligations to make payments
hereunder, shall constitute a breach of this Agreement to the extent caused by,
in whole or in part, the other Party (and within the other party’s reasonable
control) or an act of God, war, civil disturbance, terrorist act, court order,
labor dispute, or other cause beyond its reasonable control, and such
nonperformance will not be a default under this Agreement.
 
12.  Laws, Severability, Venue, Waivers.  The validity of this Agreement and the
rights, obligations and relations of the Parties hereunder shall be construed
and determined under and in accordance with the laws of the State of Florida,
without regard to conflicts of law principles thereunder provided, however, that
if any provision of this Agreement is determined by a court of competent
jurisdiction to be in violation of any applicable law or otherwise invalid or
unenforceable, such provision shall to such extent as it shall be determined to
be illegal, invalid or unenforceable under such law be deemed null and void, but
this Agreement shall otherwise remain in full force.  Suit to enforce any
provision of this Agreement, or any right, remedy or other matter arising
therefrom, will be brought exclusively in the state or federal courts located in
Broward County, Florida.  Client agrees and consents to venue in Broward County,
Florida and to the in personam jurisdiction of these courts and hereby
irrevocably waives any right to a trial by jury.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
13.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.
 
14.  Other Activities. Nothing contained herein shall prevent Consultant from
acquiring or participating in a transaction of any kind with any other entity
proposed by Consultant to be acquired by Client. Such transaction may be
acquired at a price and upon terms and conditions more or less favorable than
those offered to Client.
 
15.  Disclaimer. Consultant acknowledges that it has and will during the term of
this Agreement, rely upon information provided by Client in connection with the
performance of the Services and in accepting the Client’s securities as full or
partial payment of the Consulting Fees under this Agreement.
 
16.  Notices. All notices to be given hereunder shall be in writing, with fax
notices being an acceptable substitute for mail and/or and delivery to:
 
Consultant:
Client:
 
China Direct Investments, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, Florida 33441
Fax: (954) 363-7320
Attn. General Counsel
 
Sunwin International Neutraceuticals, Inc.
6 Shengwang Avenue, Qufu,
Shandong, China 273100
Fax: 86-537-4915991
Attn. Dongdong Lin



17.  Controlling Language, Currency.  This Agreement is in the English language
only, which language shall be controlling in all respects. Translation, if any,
of this Agreement into any foreign language shall not be of any force or effect
in the interpretation of this Agreement or in the determination of the intent of
the Parties. All calculations and determinations of dates and time periods under
this Agreement shall be by reference to the date and local time in Deerfield
Beach, Florida, at which any relevant event occurs and not the date and local
time at the actual place in the world at which the relevant event in fact
occurs. All fees and other monetary amounts referenced in or payable under this
Agreement shall be in U.S. Dollars. Each Party undertakes to obtain from its
respective government whatever authorization, approvals, licenses or permits are
required in order for it to perform all its obligations under this Agreement in
accordance with its terms.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.



Client:      Consultant   Sunwin International Neutraceuticals, Inc.      China
Direct Investments, Inc.            
By: /s/ Dongdong Lin
   
By: /s/ James Wang 
 
Name: Dongdong Lin
   
Name: James Wang
 
Title: CEO
   
Title: CEO
 


 

 
- 5 -

--------------------------------------------------------------------------------

 
